DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/809,100 filed on 03/04/2020.
3.	Claims 1-20 are pending.  

Claims 1, 8 and 15 are independent claims.  

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wartnick, U.S. Patent No. 9,792,306. 
   In regards to claim 1, Wartnick teaches: 
A system comprising: a processor; and a memory comprising instructions that are executable by the processor for causing the processor to: receive a plurality of software identification modules defining a plurality of software fingerprints for detecting a plurality of software components  (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting the data involves looking up the data in deduplicated storage based on the data's fingerprint, which is used as a key to a location index. Once the source computing device locates the data, the 
each software identification module among the plurality of software identification modules including a respective software fingerprint for detecting a respective software component among the plurality of software components (column 1, lines 44-48, see engines… divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments).
determine that a source computing environment includes one or more software components from among the plurality of software components by analyzing the source computing environment using each respective software fingerprint among the plurality of software fingerprints (column 1, lines 44-48, see engines typically divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored 
deploy the one or more software components in a target computing environment that is separate from the source computing environment (Fig. 5, receives a request to migrate data from the source to destination 510, FP exist for data? 520, Yes, Transmit fingerprints and fingerprint type to destination 540, Data requested? 560, Yes Transmit data to destination 570, Indicate migration complete 580) and (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting the data involves looking up the data in deduplicated storage based on the data's fingerprint, which is used as a key to a location index. Once the source computing device locates the data, the source computing device generates one or more messages that include the data and transmits the message(s) to the destination computing device).

   In regards to claim 5, Wartnick teaches:
download the plurality of software identification modules from an online repository (Fig. 1, Source computing device 140, Network 130, Destination computing device 150), 

  In regards to claim 8, Wartnick teaches: 
A method comprising: receiving, by a processor, a plurality of software identification modules defining a plurality of software fingerprints for detecting a plurality of software components (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting the data involves looking up  the data in deduplicated storage based on the data's fingerprint, which is used as a key to a location index. Once the source computing device 
each software identification module among the plurality of software identification modules including a respective software fingerprint for detecting a respective software component among the plurality of software components (column 1, lines 44-48, see engines… divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments).
determining, by the processor, that a source computing environment includes one or more software components from among the plurality of software components by analyzing the source computing environment using each respective software fingerprint among the plurality of software fingerprints (column 1, lines 44-48, see engines typically divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a 
deploying, by the processor, the one or more software components in a target computing environment that is separate from the source computing environment (Fig. 5, receives a request to migrate data from the source to destination 510, FP exist for data? 520, Yes, Transmit fingerprints and fingerprint type to destination 540, Data requested? 560, Yes Transmit data to destination 570, Indicate migration complete 580) and (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting the data involves looking up the data in deduplicated storage based on the data's fingerprint, which is used as a key to a location index. Once the source computing device locates the data, the source computing device generates one or more messages that include the data and transmits the message(s) to the destination computing device).

   In regards to claim 12, Wartnick teaches:

Data requested? 560, Yes Transmit data to destination 570, Indicate migration complete 580) and (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device) and (column 22, lines 32-41, see in some examples, all or a portion of one of the systems in FIGS. 1, 11, and 12 may represent portions of a cloud-computing or network-based environment. Cloud-computing environments may provide various services and applications via the Internet. These cloud-based services (e.g., software as a service, platform as a service, infrastructure as a service, etc.) may be accessible through a web browser or other remote interface. Various functions described herein may be provided through a remote desktop environment or any other cloud-based computing environment). 

   In regards to claim 15, Wartnick teaches: 
A non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to: receive a plurality of software identification modules defining a plurality of software fingerprints for detecting a plurality of software components (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting the data involves looking up the data in deduplicated storage based on the data's fingerprint, which is used as 
each software identification module among the plurality of software identification modules including a respective software fingerprint for detecting a respective software component among the plurality of software components (column 1, lines 44-48, see engines… divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments).
determine that a source computing environment includes one or more software components from among the plurality of software components by analyzing the source computing environment using each respective software fingerprint among the plurality of software fingerprints (column 1, lines 44-48, see engines typically divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the 
deploy the one or more software components in a target computing environment that is separate from the source computing environment (Fig. 5, receives a request to migrate data from the source to destination 510, FP exist for data? 520, Yes, Transmit fingerprints and fingerprint type to destination 540, Data requested? 560, Yes Transmit data to destination 570, Indicate migration complete 580) and (column 14, lines 30-38, see at 570, the source computing device transmits the requested data to the destination computing device. In one embodiment, transmitting the data involves looking up the data in deduplicated storage based on the data's fingerprint, which is used as a key to a location index. Once the source computing device locates the data, the source computing device generates one or more messages that include the data and transmits the message(s) to the destination computing device).

   In regards to claim 19, Wartnick teaches:
.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 9-11, 13, 16, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wartnick in view of Glover et al.,  U.S. Patent No. 9,032,392 (hereinafter Glover). 
In regards to claims 1, 8, and 15 the rejections above are incorporated respectively.
   In regards to claim 2, Wartnick doesn’t explicitly teach:
determine that the source computing environment includes the one or more software components by: for each respective software component among the one or more software components: generating a respective score for the respective software component based on one or more commonalities between (i) the source computing environment and (ii) the respective software fingerprint corresponding to the respective software component; and determining that the source computing environment includes the respective software component based on the respective score.
However, Glover teaches such use: (column 10, lines 18-42, see in operation, the similarity matcher 218 can identify the row in the similarity matrix 230 corresponding to the canonical application 226 and can rank the similarity scores contained therein. Based on the ranked similarity scores, the similarity matcher 218 can then determine the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132… The similarity matcher 218 can return the application identifiers of the selected application editions 228 to the request handler 218. Additionally or alternatively, the similarity matcher returns the application identifiers of the M highest scored canonical applications 226 that 
Wartnick and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Glover before him or her, to modify the system of Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

claim 3, Wartnick teaches: 
the respective software fingerprint is a data structure that specifies a list of computing resources indicating a presence of the respective software component in a computing environment, and wherein the memory further comprises instructions that are executable by the processor for causing the processor to (column 1, lines 44-46, see engines typically divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments). 
Wartnick doesn’t explicitly teach:
generate the respective score based on how many of the computing resources on the list are present in the source computing environment.
However, Glover teaches such use: (column 10, lines 18-42, see in operation, the similarity matcher 218 can identify the row in the similarity matrix 230 corresponding to the canonical application 226 and can rank the similarity scores contained therein. Based on the ranked similarity scores, the similarity matcher 218 can then determine the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132… The similarity matcher 218 can return the application identifiers of the selected application editions 228 to the request handler 218. Additionally or alternatively, the similarity matcher returns the application identifiers of the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132) and (column 24, lines 39-56, see the similarity engine of claim 
Wartnick and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Glover before him or her, to modify the system of Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

   In regards to claim 4, Wartnick teaches: 


   In regards to claim 6, Wartnick doesn’t explicitly teach:
the source computing environment has a different operating system than the target computing environment. 
However, Glover teaches such use: (column 15, lines 47-49, see it is noted that in some scenarios the source operating system 122 and destination operating system 132 may be different operating systems). 
Wartnick and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Glover before him or her, to modify the system of Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the 

   In regards to claim 9, Wartnick doesn’t explicitly teach:
determining that the source computing environment includes the one or more software components by: for each respective software component among the one or more software components: generating a respective score for the respective software component based on one or more commonalities between (i) the source computing environment and (ii) the respective software fingerprint corresponding to the respective software component; and determining that the source computing environment includes the respective software component based on the respective score.
However, Glover teaches such use: (column 10, lines 18-42, see in operation, the similarity matcher 218 can identify the row in the similarity matrix 230 corresponding to the canonical application 226 and can rank the similarity scores contained therein. Based on the ranked similarity scores, the similarity matcher 218 can then determine the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132… The similarity matcher 218 can return the application identifiers of the selected application editions 228 to the request handler 218. Additionally or alternatively, the similarity matcher returns the application identifiers of the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132) and (column 24, lines 39-56, see the similarity engine of claim 
Wartnick and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Glover before him or her, to modify the system of Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

   In regards to claim 10
the respective software fingerprint includes a list of computing resources that are indicative of the respective software component, and further comprising (column 1, lines 44-46, see engines typically divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, the fingerprint that represents the segment can be added to a list of fingerprints representing stored segments). 
Wartnick doesn’t explicitly teach:
generating the respective score based on how many of the computing resources on the list are present in the source computing environment.
However, Glover teaches such use: (column 10, lines 18-42, see in operation, the similarity matcher 218 can identify the row in the similarity matrix 230 corresponding to the canonical application 226 and can rank the similarity scores contained therein. Based on the ranked similarity scores, the similarity matcher 218 can then determine the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132… The similarity matcher 218 can return the application identifiers of the selected application editions 228 to the request handler 218. Additionally or alternatively, the similarity matcher returns the application identifiers of the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132) and (column 24, lines 39-56, see the similarity engine of claim 13, further comprising: a similarity matrix storing a plurality of similarity scores corresponding to the source canonical application, each similarity score indicating a degree of similarity between the source canonical application and another canonical 
Wartnick and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Glover before him or her, to modify the system of Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

   In regards to claim 11, Wartnick teaches: 

   In regards to claim 13, Wartnick doesn’t explicitly teach:
the source computing environment has a different operating system than the target computing environment.
However, Glover teaches such use: (column 15, lines 47-49, see it is noted that in some scenarios the source operating system 122 and destination operating system 132 may be different operating systems). 
Wartnick and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Glover before him or her, to modify the system of Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the 

   In regards to claim 16, Wartnick doesn’t explicitly teach:
determine that the source computing environment includes a software component among the plurality of software components by: generating a score for the software component based on one or more commonalities between (i) the source computing environment and (ii) a software fingerprint corresponding to the software component; and determining that the source computing environment includes the software component based on the score.
However, Glover teaches such use: (column 10, lines 18-42, see in operation, the similarity matcher 218 can identify the row in the similarity matrix 230 corresponding to the canonical application 226 and can rank the similarity scores contained therein. Based on the ranked similarity scores, the similarity matcher 218 can then determine the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132… The similarity matcher 218 can return the application identifiers of the selected application editions 228 to the request handler 218. Additionally or alternatively, the similarity matcher returns the application identifiers of the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132) and (column 24, lines 39-56, see the similarity engine of claim 13, further comprising: a similarity matrix storing a plurality of similarity scores corresponding to the source canonical application, each similarity score indicating a degree of similarity between the 
Wartnick and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Glover before him or her, to modify the system of Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

   In regards to claim 17, Wartnick teaches: 
a software fingerprint among the plurality of software fingerprints includes a list of computing resources that are indicative of a software component corresponding to the software fingerprint, and further comprising program code that is executable by the processor for causing the processor to (column 1, lines 44-46, 
Wartnick doesn’t explicitly teach:
generate a score associated with the software fingerprint based on how many of the computing resources on the list are present in the source computing environment.
However, Glover teaches such use: (column 10, lines 18-42, see in operation, the similarity matcher 218 can identify the row in the similarity matrix 230 corresponding to the canonical application 226 and can rank the similarity scores contained therein. Based on the ranked similarity scores, the similarity matcher 218 can then determine the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132… The similarity matcher 218 can return the application identifiers of the selected application editions 228 to the request handler 218. Additionally or alternatively, the similarity matcher returns the application identifiers of the M highest scored canonical applications 226 that include application editions 228 that are programmed for the destination operating system 132) and (column 24, lines 39-56, see the similarity engine of claim 13, further comprising: a similarity matrix storing a plurality of similarity scores corresponding to the source canonical application, each similarity score indicating a degree of similarity between the source canonical application and another canonical application referenced in the application database, wherein the processing device 
Wartnick and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Glover before him or her, to modify the system of Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

   In regards to claim 18, Wartnick teaches: 
the list of computing resources includes a process, a filesystem path, a port, a service, a package, a user, a user group, or a variable associated with the software component (column 1, lines 44-48, see engines… divide the data into portion, or segments, and calculate a signature, or fingerprint for each segment. When a segment is stored, 

   In regards to claim 20, Wartnick doesn’t explicitly teach:
the source computing environment has a different operating system than the target computing.
However, Glover teaches such use: (column 15, lines 47-49, see it is noted that in some scenarios the source operating system 122 and destination operating system 132 may be different operating systems). 
Wartnick and Glover are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick and Glover before him or her, to modify the system of Wartnick to include the teachings of Glover, as a system for recreation of application on a destination device from a source device, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to recreate an application from a source destination using identifiers, as suggested by Glover (column10, lines 18-42, column 21, lines 1-7).      

8.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wartnick in view of Glover in view of Lynch et al.,  U.S. Patent No. 6,963,908 (hereinafter Lynch). 
1 and 8, the rejections above are incorporated respectively.
   In regards to claim 7, Wartnick and Glove, in particular Wartnick doesn’t explicitly teach:
receive a plurality of setting identification modules defining a plurality of setting fingerprints for detecting a plurality of system settings, each setting identification module among the plurality of setting identification modules including a respective setting fingerprint for detecting a respective system setting among the plurality of system settings; determine that the source computing environment includes one or more system settings from among the plurality of system settings by analyzing the source computing environment using each respective setting fingerprint among the plurality of setting fingerprints; and configure the target computing environment based on the one or more system settings.
However, Lynch teaches such use: (column 25, lines 14-42, see a system for transferring across a network, computer-based settings, files, and other data, said system comprising: a network server and associated computer storage, said network server receiving requests from one or more computer-based devices for transfer of said computer-based settings, files, and other data; at least a first software plug-in, downloadable from said network server to said requesting computer-based device(s); one or more mark-up based directive(s) sent from said network server and operative with said downloaded first software plug-in at said requesting computer-based device(s), and wherein, in a load mode, said one or more mark-up based directive(s) are parsed and processed by said first software plug-in to return to said associated 
Wartnick, Glover and Lynch are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick, Glover and Lynch before him or her, to modify the system of Wartnick and Glover, in particular Wartnick to include the teachings of Lynch, as a system for  transferring customized hardware and software settings, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to utilize a set of settings files, as suggested by Lynch (column 25, lines 14-42, column 23, lines 31-43).      

   In regards to claim 14, Wartnick and Glove, in particular Wartnick doesn’t explicitly teach:
receive a plurality of setting identification modules defining a plurality of setting fingerprints for detecting a plurality of system settings, each setting 
However, Lynch teaches such use: (column 25, lines 14-42, see a system for transferring across a network, computer-based settings, files, and other data, said system comprising: a network server and associated computer storage, said network server receiving requests from one or more computer-based devices for transfer of said computer-based settings, files, and other data; at least a first software plug-in, downloadable from said network server to said requesting computer-based device(s); one or more mark-up based directive(s) sent from said network server and operative with said downloaded first software plug-in at said requesting computer-based device(s), and wherein, in a load mode, said one or more mark-up based directive(s) are parsed and processed by said first software plug-in to return to said associated computer storage, a selected group of settings, files, and other data associated with said requesting computer-based device(s), wherein said settings comprise hardware settings, system settings, attached device settings, application settings, document settings, desktop settings, files, data, e-mail settings, address book settings, bookmarks, and cookies, and in an unload mode, said one or more mark-up based 
Wartnick, Glover and Lynch are analogous art because they are from the same field of endeavor, software migration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wartnick, Glover and Lynch before him or her, to modify the system of Wartnick and Glover, in particular Wartnick to include the teachings of Lynch, as a system for  transferring customized hardware and software settings, and accordingly it would enhance the system of Wartnick, which is focused on data transfer between dissimilar systems, because that would provide Wartnick with the ability to utilize a set of settings files, as suggested by Lynch (column 25, lines 14-42, column 23, lines 31-43).      

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Scott et al., 	20200351076  	System for hash chain migration

Davis et al., 	10,484,419  	 	Fingerprinting code fragments

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193